Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligiblefor continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)has been timely paid, the finality of the previous Office action has been withdrawnpursuant to 37 CFR 1.114. Applicant's submission filed on 11/02/2022 has been entered.
Status of the Claims
Claims 1-23 are pending. 
Response to Applicant’s Argument
In response to “Visel never shows or suggests a standard or more than 51% for decisioning whether an intent for a word or phrase has been determined to be ambiguous (or, in the alternative, unambiguous). Nor does Pitschel, Hakkani-Tur or Rusak, whether taken alone or in combination, mitigate the deficiencies of Visel”.
In view of such amendment to the claims, anticipation rejection under 35 USC 102 has been withdrawn. Upon further search and consideration, please see details of a new combination of references set forth below. 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 9-11, 13-15, 17-19, 21, and 23 are rejected under 35 USC 103(a) as being unpatentable over Visel (US 2015/0309992 A1) in view of Eldawy (US 2014/0380169 A1).
Regarding Claim 1, Visel discloses a contextual conversation assistant (Fig. 1, ¶52, data processing platform; ¶60 and Fig. 2, the platform implements an Automatic NLP 110 and AI system 230 that outputs answers to questions) comprising: 
a conversation input from a user comprising at least one phrase, said phrase comprising at least two words (¶79, ANLP 110 receives natural language inputs comprising speech and in response, sentence isolator 200 isolates from the inputs at least a next sentence or sentence fragment to be processed; see example sentence in ¶80 and ¶¶81-82, tokenize each word and store semantic information (storage 114) relating to each token comprising semantic structure information for the token and at least one token to the token’s left and at least one token to the token’s right; ¶86, parser 204 processes each token or group of tokens sequentially until all metadata that can then be generated for the token(s) are determined and stored within the associated token storage 114), 
wherein the contextual conversation assistant analyzes the conversation input through, at least, a comparison of said phrase with historical data (¶89, determine that a token has multiple meanings and using constraints to select one; ¶90, determine that the current token has a constraint, parser 204 accesses metadata previously generated from processing the token; ¶91, process tokens having multiple constrained meanings starting with the longest constraints first; ¶92, constraint processing fails when sentence fragment does not match the constraint (i.e., unable to extract one specific meaning and thus token is semantically ambiguous); ¶93, if at least one meaning constraint exists but was not satisfied, the intended meaning for the word is not determined by the constraint, but may be disambiguated by a subsequent iteration of the parse scan and additionally attempts to resolve this ambiguity based on prior usage of either meanings or words); and 
when an intention of said phrase is prima facie ambiguous in view of the comparison with historical data, a self-referential internal contextual analysis of each word of the phrase comprising a comparison of each word with at least one adjacent word (¶102, in cases in which a word meaning cannot be determined at the current iteration pass, identify a word meaning in later passes to identify the only realistic meaning of these previously unparsed words; in view of ¶86, Parser 204 then processes the next token(s) in the sentence or sentence fragment until the end of the sequence of tokens is reached; i.e., per ¶102, unambiguous parsing is normally possible by processing the constraints of surrounding words); and 
a conversation output determined by the contextual conversation assistant wherein the conversation output is based at least in part on the contextual analysis of each word of the phrase, wherein said conversation output provides an intention of the conversation input (¶102, identify a word meaning in later passes to identify the only realistic meaning of these previously unparsed words; in view of ¶60, based on the information provided by semantic analyzer 214, AI system 230 can provide further outputs, such as decisions, generated text responding to the sentence (e.g., answers to questions), and reference information for future decisions).
Visel does not disclose prima facie ambiguous intention is determined when the intention of said phrase is more than 51% ambiguous in view of comparison with the historical data.
Eldawy teaches an assistant / processor for disambiguating an input phrase (Abstract and see ¶15, input method editor implemented by a processor) where a system will analyze inputted text to determine whether any phrases are ambiguous by comparing the inputted text to unambiguous phrases previously determined to be disambiguated and stored in a database (i.e., historical data) and determine if the received phrase / inputted text is more than 50% to 70% ambiguous in view of comparison with the historical data (¶17, a processor may determine that the received phrase is ambiguous or has uncertain meaning as a result of comparison with a plurality of unambiguous phrases previously determined to be disambiguated and stored in a database where a probability of uncertainty such as 50% to 70% may be used as a minimum threshold uncertainty value).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to determine that an intention of said phrase is prima facie ambiguous in view of the comparison with historical data when it is more than 51% ambiguous, which is within the range of 50% to 70% as taught by Eldawy, in order to determine that the conversation input / received phrase is ambiguous (Eldawy, ¶17, “a processor may determine that the received phrase is ambiguous”).
Regarding Claim 11, Visel discloses a method for analyzing an ambiguous phrase comprising: 
receiving a conversation input from a user comprising at least one phrase, said phrase comprising at least two words (¶79, ANLP 110 receives natural language inputs comprising speech and in response, sentence isolator 200 isolates from the inputs at least a next sentence or sentence fragment to be processed; see example sentence in ¶80 and ¶¶81-82, tokenize each word and store semantic information (storage 114) relating to each token comprising semantic structure information for the token and at least one token to the token’s left and at least one token to the token’s right; ¶86, parser 204 processes each token or group of tokens sequentially until all metadata that can then be generated for the token(s) are determined and stored within the associated token storage 114), 
comparing the phrase with historical data with known meaning (¶89, determine that a token has multiple meanings and using constraints to select one; ¶92, constraint processing fails when sentence fragment does not match the constraint (i.e., unable to extract one specific meaning and thus token is semantically ambiguous); ¶93, if at least one meaning constraint exists but was not satisfied, the intended meaning for the word is not determined by the constraint, but may be disambiguated by a subsequent iteration of the parse scan and additionally attempts to resolve this ambiguity based on prior usage of either meanings or words); 
determining context of the phrase by comparing each word of the phrase with all remaining words of the conversation input when an intention of said phrase remains prima facie ambiguous in view of the comparison with historical data (¶102, in cases in which a word meaning cannot be determined at the current iteration pass, identify a word meaning in later passes to identify the only realistic meaning of these previously unparsed words; in view of ¶86, Parser 204 then processes the next token(s) in the sentence or sentence fragment until the end of the sequence of tokens is reached); and 
generating a conversation output based at least in part on the context of the phrase, wherein said conversation output provides an intention of the conversation input (¶102, identify a word meaning in later passes to identify the only realistic meaning of these previously unparsed words; in view of ¶60, based on the information provided by semantic analyzer 214, AI system 230 can provide further outputs, such as decisions, generated text responding to the sentence (e.g., answers to questions), and reference information for future decisions).
Visel does not disclose prima facie ambiguous intention is determined when the intention of said phrase is more than 51% ambiguous in view of comparison with the historical data.
Eldawy teaches an assistant / processor for disambiguating an input phrase (Abstract and see ¶15, input method editor implemented by a processor) where a system will analyze inputted text to determine whether any phrases are ambiguous by comparing the inputted text to unambiguous phrases previously determined to be disambiguated and stored in a database (i.e., historical data) and determine if the received phrase / inputted text is more than 50% to 70% ambiguous in view of comparison with the historical data (¶17, a processor may determine that the received phrase is ambiguous or has uncertain meaning as a result of comparison with a plurality of unambiguous phrases previously determined to be disambiguated and stored in a database where a probability of uncertainty such as 50% to 70% may be used as a minimum threshold uncertainty value).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to determine that an intention of said phrase is prima facie ambiguous in view of the comparison with historical data when it is more than 51% ambiguous, which is within the range of 50% to 70% as taught by Eldawy, in order to determine that the conversation input / received phrase is ambiguous (Eldawy, ¶17, “a processor may determine that the received phrase is ambiguous”).
Regarding Claims 6 and 13-15, Visel discloses wherein the contextual analysis further comprises a comparison of each word of the phrase with both a preceding word and a subsequent word (¶102, unambiguous parsing is normally possible by processing the constraints of surrounding words; in view of ¶83, using stored semantic information of tokens to the left and tokens to the right).
Regarding Claim 7, Visel discloses wherein the contextual analysis further comprises a comparison of each word of the phrase with all remaining words of the phrase (¶102, in cases in which a word meaning cannot be determined at the current iteration pass, identify a word meaning in later passes to identify the only realistic meaning of these previously unparsed words; in view of ¶86, Parser 204 then processes the next token(s) in the sentence or sentence fragment until the end of the sequence of tokens is reached; i.e., when a word meaning cannot be determined, the word meaning may be determined by subsequent words in the sentence).
Regarding Claim 18, Visel discloses wherein the conversation output comprises a request for the user to restate the conversation input (¶159, when there are multiple meanings of the same word match the sentence context, resolve the ambiguity by querying a user or administrator for resolution, for example, by requesting a definition of an unknown word). 
Regarding Claim 19, Visel discloses a contextual conversation assistant comprising: 
a conversation input from a user comprising at least one phrase, said phrase comprising at least two words (¶79, ANLP 110 receives natural language inputs comprising speech and in response, sentence isolator 200 isolates from the inputs at least a next sentence or sentence fragment to be processed; see example sentence in ¶80 and ¶¶81-82, tokenize each word and store semantic information (storage 114) relating to each token comprising semantic structure information for the token and at least one token to the token’s left and at least one token to the token’s right; ¶86, parser 204 processes each token or group of tokens sequentially until all metadata that can then be generated for the token(s) are determined and stored within the associated token storage 114), an intention of said phrase being prima facie ambiguous (¶89, determine that a token has multiple meanings and using constraints to select one), 
wherein the contextual conversation assistant analyzes the conversation input through a self-referential internal contextual analysis of each word of the phrase comprising at least a comparison of each word with all remaining words of the conversation input (¶102, in cases in which a word meaning cannot be determined at the current iteration pass, identify a word meaning in later passes to identify the only realistic meaning of these previously unparsed words; in view of ¶86, Parser 204 then processes the next token(s) in the sentence or sentence fragment until the end of the sequence of tokens is reached; i.e., when a word meaning cannot be determined, the word meaning may be determined by subsequent words in the sentence) and a comparison of each word with at least one adjacent word (per ¶102, unambiguous parsing is normally possible by processing the constraints of surrounding words); and 
a conversation output determined by the contextual conversation assistant wherein the conversation output is based at least in part on the contextual analysis of each word of the phrase, wherein said conversation output provides an intention of the conversation input (¶102, identify a word meaning in later passes to identify the only realistic meaning of these previously unparsed words; in view of ¶60, based on the information provided by semantic analyzer 214, AI system 230 can provide further outputs, such as decisions, generated text responding to the sentence (e.g., answers to questions), and reference information for future decisions).
Visel does not disclose prima facie ambiguous intention is determined when the intention of said phrase is more than 51% ambiguous in view of comparison with the historical data.
Eldawy teaches an assistant / processor for disambiguating an input phrase (Abstract and see ¶15, input method editor implemented by a processor) where a system will analyze inputted text to determine whether any phrases are ambiguous by comparing the inputted text to unambiguous phrases previously determined to be disambiguated and stored in a database (i.e., historical data) and determine if the received phrase / inputted text is more than 50% to 70% ambiguous in view of comparison with the historical data (¶17, a processor may determine that the received phrase is ambiguous or has uncertain meaning as a result of comparison with a plurality of unambiguous phrases previously determined to be disambiguated and stored in a database where a probability of uncertainty such as 50% to 70% may be used as a minimum threshold uncertainty value).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to determine that an intention of said phrase is prima facie ambiguous in view of the comparison with historical data when it is more than 51% ambiguous, which is within the range of 50% to 70% as taught by Eldawy, in order to determine that the conversation input / received phrase is ambiguous (Eldawy, ¶17, “a processor may determine that the received phrase is ambiguous”).
Regarding Claim 21, Visel discloses wherein the comparison of each word of the phrase is iterated until said phrase is prima facie unambiguous (¶102, identify a word meaning in later passes to identify the only realistic meaning of these previously unparsed words).
As modified by Eldawy, prima facie unambiguous may be reached based on a binary unambiguous or ambiguous threshold (¶17, “the threshold uncertainty may be a binary unambiguous or ambiguous threshold”; i.e., implementing an unambiguous threshold of 50%-70%). 
Regarding Claims 9-10, 17, and 23, Visel discloses wherein the conversation input comprises at least two phrases, each of said phrases comprising at least two words (¶79, ANLP 110 receives natural language inputs comprising speech and in response, sentence isolator 200 isolates from the inputs sentences or sentence fragments to be processed; ¶86, parser 204 processes each token or group of tokens sequentially until all metadata that can then be generated for the token(s) are determined and stored within the associated token storage 114), and an intention of at least one of said two phrases being prima facie unambiguous and an intention of at least one of said two phrases being prima facie ambiguous (¶89, in some cases, a token in token sequences may have only one possible meaning; in others, the token may have multiple meanings) and wherein the contextual analysis further comprises a comparison of each word of the ambiguous phrase with the unambiguous phrase (¶102, unambiguous parsing is normally possible by processing the constraints of the surrounding words; in view of ¶86, using metadata such as phrasal structures of surrounding words / tokens).
As modified by Eldawy, prima facie unambiguous and prima facie ambiguous may be respectively reached based on a binary unambiguous threshold or ambiguous threshold (¶17, “the threshold uncertainty may be a binary unambiguous or ambiguous threshold”; i.e., implementing binary thresholds comprising an unambiguous threshold of 50%-70% and an ambiguous threshold of 50%-70%). 
Claims 2, 3-4, 12, and 20 are rejected under 35 USC 103(a) as being unpatentable over Visel (US 2015/0309992 A1) and Eldawy (US 2014/0380169 A1) as applied to claims 1, 11, and 19, in view of Pitschel et al. (US 9922642 B2).
Regarding claims 2, 12, and 20, Visel as modified by Eldawy do not disclose wherein said prima facie ambiguity of more than 51% ambiguity comprises a knowledge of an intention of the conversation input that is more likely than not to be incorrect.
Pitschel teaches a contextual conversation assistant (Col 9, Rows 25-31, interact with user to obtain user speech input and to provide response) attempts to associate speech to text converted word tokens from a user conversation input to an actionable intent (Col 10, Rows 6-11, attempt to associate word tokens from converted speech with one or more actionable intents) wherein a knowledge of an intention of the conversation input that is more likely than not to be incorrect corresponds to prima facie ambiguity (Col 10, Rows 30-38, using context information to clarify and further define information contained in the word tokens; Col 11, Rows 12-13 and Col 12, Rows 25-37, determine the domain (actionable intent and its associated properties) with the highest confidence; Col 20, Rows 5-16, some alternatives / actionable intents have low confidence value).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to determine that a knowledge of an intention of the conversation input is more likely than not to be incorrect in order to generate alternative responses to user speech input (Pitschel, Col 20, Rows 1-5).
Regarding Claims 3-4, Visel does not disclose wherein the historical data comprises at least one conversation input from a different user and at least one older conversation input from the user.
Pitschel teaches using historical data comparison to analyze conversation input comprising older conversation input from the user (Col 12, Rows 40-42, determine an actionable intent associated with speech input tokens based on whether the digital assistant has previously correctly interpreted a similar request from a user) and at least one conversation input from a different user (Col 16, Rows 40-45, collect feedback information from one or more other DA clients; Rows 57 – Col 17, Row 1, crowd sourced knowledge base 358 stores crowd sourced information and organized by records of previous user requests to which the digital assistant had initially failed to successfully respond but subsequently fulfilled using crowd source information).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to use conversation input from different users and older conversation input from the user in order to determine user intention and provide satisfactory responses to the same or similar user requests received in the future (Pitschel, Col 16, Row 65- Col 17, Row 1).
Claim 5 is rejected under 35 USC 103(a) as being unpatentable over Visel (US 2015/0309992 A1) and Eldawy (US 2014/0380169 A1) as applied to claim 1, in view of Hakkani-Tur et al. (US 2015/0227845 A1).
Visel as modified by Eldawy do not disclose wherein the contextual analysis is iterated until said phrase ceases to be prima facie more than 51% ambiguous and achieves a threshold level of intention.
Hakkani-Tur teaches a system for receiving conversation input from a user comprising at least two words (¶32) and attempts to infer intent values for linguistic items / words (¶34, second set of linguistic items without intent label) by iteratively performing contextual analysis until the linguistic items ceases to be prima facie ambiguous and achieves a threshold level of intention (¶34, using a model to infer intent using contextual information like user selection log data comprising user selection in response to submission of user queries; ¶91, intent inference module 210 derives values for intent variables to identify intent labels associated with each linguistic item; ¶92, use Gibbs sampling to iteratively generate intent values for the linguistic items until the intent values converge on a stable approximation of the distribution of true intent values).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to iteratively performing contextual analysis until the linguistic items ceases to be prima facie ambiguous and achieves a threshold level of intention in order to infer true and stable intent values for user conversation inputs (Hakkani-Tur, ¶34, but if the linguistic item lacks a known intent label, the computer system 102 uses a model to infer the intent; ¶92, in this iterative process, the intent values will converge on a stable approximation of the distribution of true intent values).
Claims 8, 16, and 22 are rejected under 35 USC 103(a) as being unpatentable over Visel (US 2015/0309992 A1) and Eldawy (US 2014/0380169 A1) as applied to claims 1, 11, and 19, in view of Rusak et al. (US 2019/0103092 A1).
Visel does not disclose wherein the contextual analysis further comprises a comparison of each word of the phrase with a random sampling of the conversation input.
Rusak teaches a contextual conversation assist receiving conversation input from user (¶27, system 100 receiving user utterance and identify a request by matching the request to one or more intents and/or associated entities where user utterances include ambiguous pronouns and referents) and perform contextual analysis to map conversation input to an intention by comparing each word of the conversation input with a random sampling of the conversation input (¶29, matching an utterance to one or more intents and/or entities may be based on traversing and randomly sampling a graphical model; ¶50, graphical model / knowledge representation includes dialogue data; ¶70, current dialogue).
Therefore, it would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to perform contextual analysis comprising a comparison of each word of the phrase with a random sampling of the conversation input in order to match conversation input to one or more intents and/or entities (Rusak, ¶29, matching an utterance (i.e., sentence or sentence fragment) to one or more intents and/or entities based on traversing and randomly sampling a graphical model / knowledge representation that includes dialogue data per ¶50).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published gapplications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        12/02/2022